COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-365-CV
 
SHAHRAM SHAKOURI                                                          APPELLANT
 
                                                   V.
 
FARIBA BADIYAN SHAKOURI                                                   APPELLEE
 
                                              ------------
 
            FROM
THE 231ST DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant filed a timely
notice of appeal from the trial court=s September 27, 2006 AReformed Final Decree of Divorce.@  The trial court subsequently
granted appellant=s motion for
new trial on November 17, 2006, while it still had plenary jurisdiction over
the case.  See Tex. R. Civ. P. 329b(e).




On January 26, 2007, we
informed the parties that it appeared the trial court=s granting of the motion for new trial rendered this appeal moot and
that the appeal would be dismissed as moot unless on or before February 5, 2007
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party
filed a response.
Therefore, we dismiss the
appeal as moot on our own motion.  See
Tex. R. App. P. 42.3(c),
43.2(f); see State Farm Mut. Auto. Ins. Co. v. Smith, No.
02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.CFort Worth Aug. 29, 2003, no pet.) (mem. op.).
 
PER CURIAM
PANEL D: 
WALKER, J.; CAYCE, C.J.; and MCCOY, J. 
DELIVERED: 
February 15, 2007




[1]See Tex.
R. App. P. 47.4.